DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on October 8, 2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-15, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Erb, et al. (US 2005/0027025) in view of Miller (US 2017/0341294).

In reference to Claim 1, Erb discloses a method of manufacturing a polymer foam component for an article of footwear (Abstract) comprising: configured to support a polymer foam component for an article of footwear during construction (Abstract); introducing a blowing agent to the liquid polymer material at least one of before, during and after the sequentially dispensing step ([0039]); wherein the polymer foam component comprises a plurality of foam pellets formed by the expansion and cooling of the droplets in the design space ([0056]).
Erb does not disclose sequentially dispensing droplets of a liquid polymer material from a discharge unit into a design space at least partially defined by an object carrier, generating control signals in response to coordinates of a 3D design for the polymer foam component; and moving the at least one of the object carrier and the discharge unit relative to the other in response to the control signals.
Miller discloses a method of manufacturing a polymer foam component for an article of footwear ([0033]) comprising: sequentially dispensing droplets of a liquid polymer material from a discharge unit ([0067]) into a design space at least partially defined by an object carrier ([0062]) configured to support a polymer foam component for an article of footwear during construction ([0054]); generating control signals in response to coordinates of a 3D design for the polymer foam component  ([0043]-[0044], [0048], [0118]); and moving the at least one of the object carrier and the discharge unit relative to the other in response to the control signals ([0043]-[0044], [0048], [0118]).


In reference to Claim 10, modified Erb discloses the method of Claim 1, as described above.
Erb discloses the component comprises at least one of a midsole, an outsole, an insole and a footbed ([0023]-[0026]).

In reference to Claim 11, modified Erb discloses the method of Claim 10, as described above.
Erb discloses the liquid polymer material comprises at least one of one of ethylene vinyl acetate (EVA) and polyurethane (PU) ([0043]).

In reference to Claim 12, modified Erb discloses the method of Claim 11, as described above.
Erb discloses the blowing agent comprises at least one of a chemical blowing agent and a physical blowing agent ([0048]).

In reference to Claim 13, modified Erb discloses the method of Claim 12, as described above.


In reference to Claim 14, modified Erb discloses the method of Claim 1, as described above.
Erb discloses forming at least one of a heel pad, a toe spring, an upper and a last on the object carrier by sequentially dispensing droplets of a first liquid polymer material ([0058]), wherein the polymer foam component is formed of a second liquid polymer material different from the first liquid polymer material ([0058]).

In reference to Claim 15, modified Erb discloses the method of Claim 1, as described above.
Erb discloses supporting a footwear upper on the object carrier ([0058]), wherein the droplets are dispensed onto the footwear upper and attached directly to the footwear upper by at least one of mechanical bonding and chemical bonding ([0058]).

In reference to Claim 21, Erb discloses a method of manufacturing a polymer foam component for an article of footwear (Abstract) comprising: expanding the droplets of liquid polymer material by introducing therein a blowing allowing the droplets of liquid polymer material to cure and produce a plurality of foam pellets that form at least one of a midsole, an outsole and an insole of an article of footwear ([0056]).
Erb does not disclose sequentially dispensing droplets of a liquid polymer material from a discharge unit into a design space at least partially defined by an object carrier.

It would have been obvious to one of ordinary skill in the art to complete the foam manufacturing of Erb by using a controlled 3D liquid printer like Miller because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Erb) contained a base method (foam manufacturing) upon which the claimed invention can be seen as an improvement.  The prior art (Miller) contained a comparable method (foam manufacturing) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a controlled 3D liquid printer) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a precise product).

In reference to Claim 22, modified Erb discloses the method of Claim 21, as described above.
Erb discloses the droplets of liquid are dispensed on the object carrier in a plurality of layers to build up and form the at least one of the midsole, the outsole and the insole of an article of footwear ([0023]-[0026]).

In reference to Claim 24, modified Erb discloses the method of Claim 21, as described above.
Erb discloses the blowing agent comprises at least one of a chemical blowing agent and a physical blowing agent ([0048]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Erb, et al. (US 2005/0027025) in view of Miller (US 2017/0341294) as applied to Claim 1 above, and further in view of Kim, et al. (US 2002/0147245).

In reference to Claim 8, modified Erb discloses the method of Claim 1, as described above.
Modified Erb doesn’t disclose introducing the blowing agent comprises opening or closing an injector valve in response to the control signals.
Kim discloses introducing the blowing agent comprises opening or closing an injector valve in response to the control signals ([0065]).
It would have been obvious to one of ordinary skill in the art to complete the foam manufacturing of modified Erb by using an injector valve to introduce the blowing agent like Kim because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (modified Erb) contained a base method (foam manufacturing) upon which the claimed invention can be seen as an improvement.  The prior art (Kim) contained a comparable method (foam manufacturing) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (using an injector valve to introduce the blowing agent) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a system with precise amounts of blowing agent).

In reference to Claim 9, modified Erb discloses the method of Claim 1, as described above.
Modified Erb doesn’t disclose introducing the blowing agent comprises injecting blowing agent into the droplet as or after the droplet is formed.
Kim discloses introducing the blowing agent comprises injecting blowing agent into the droplet as or after the droplet is formed ([0065]).
It would have been obvious to one of ordinary skill in the art to complete the foam manufacturing of modified Erb by using an injector valve to introduce the blowing agent like Kim because it would have been a use of a known technique to improve a similar method in the same way.  .

Allowable Subject Matter
Claims 2-7, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 would be allowable because the prior art that discloses oscillating nozzle needles would not be combinable with the current rejection for Claim 1.
Claims 3-7 would be allowable because of their dependence on Claim 2.
Claim 23 would be allowable because the prior art that discloses cooling droplets of liquid polymer material injected with the blowing agent would not be combinable with the current rejection of Claim 21.
Claim 25 would be allowable because the prior art that discloses varying the size and shape of the foam pellets would not be combinable with the current rejection of Claim 21.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742